Title: Thomas Jefferson to Samuel Adams Wells, 12 May 1819, with Jefferson’s 6 August 1822 Note
From: Jefferson, Thomas
To: Wells, Samuel Adams


          
            
              Sir
              Monticello May. 12. 19.
            
            An absence of some time at an occasional and distant residence must apologise for the delay in acknoleging the reciept of your favor of Apr. 12. and candor obliges me to add that it has been somewhat extended by an aversion to writing, as well as to calls on my memory for facts so much obliterated from it by time as to lessen my own confidence in the traces which seem to remain. one of the enquiries in your letter however may be answered without an appeal to the memory. it is that respecting the question whether committees of correspondence originated in Virginia or Massachusets,? on which you suppose me to have claimed it for Virginia. but certainly I have never made such a claim. the idea, I suppose has been taken up from what is said in Wirt’s history of mr Henry pa. 87. and from an inexact attention to it’s precise terms. it is there said ‘this house [of burgesses of Virginia] had the merit of originating that powerful engine of resistance, corresponding committees between the legislatures of the different colonies.’ that the fact as here expressed is true your letter bears witness when it says that the resolutions of Virginia for this purpose were transmitted to the Speakers of the different assemblies, and by that of Massachusets was laid at the next session before that body, who appointed a committee for the specified object: adding ‘thus in Massachusets there were two committees of correspondence, one chosen by the people, the other appointed by the House of assembly; in the former Massachusets preceded Virginia; in the latter Virginia preceded Massachusets.’ to the origination of committees for the interior correspondence between the counties and towns of a state, I know of no claim on the part of Virginia; but certainly none was ever made by myself. I percieve however one error into which memory had led me.   our committee for national correspondence was appointed in March 73. and I well remember that going to Williamsburg in the month of June following, Peyton Randolph, our chairman, told me that messengers, bearing dispatches between the two states had crossed each other by the way, that of Virginia carrying our propositions for a committee of national correspondence, and that of Massachusets bringing, as my memory suggested, a similar proposition. but here I must have misremembered; and the resolutions brought us from Massachusets were probably those you mention of the town meeting of Boston, on the motion of mr Samuel Adams, appointing a committee ‘to state the rights of the colonists, and of that province in particular, and the infringements of them, to communicate them to the several towns, as the sense of the town of Boston, and to request of each town a free communication of it’s sentiments on this subject.’ I suppose therefore that these resolutions were not recieved, as you think, while the House of burgesses was in session in March 1773. but a few days after we rose, and were probably what was sent by the messenger who crossed ours by the way. they may however have been still different. I must therefore have been mistaken in supposing & stating to mr Wirt that the proposition of a committee for national correspondence was nearly simultaneous in Virginia and Massachusets.
            A similar misapprehension of another passage in mr Wirt’s book, for which I am also quoted, has produced a similar reclamation on the part of Massachusets by some of her most distinguished & estimable citizens. I had been applied to by mr Wirt for such facts respecting mr Henry as my intimacy with him, and participation in the transactions of the day might have placed within my knolege. I accordingly committed them to paper, and Virginia being the theatre of his action, was the only subject within my contemplation. while speaking of him, of the resolutions and measures here, in which he had the acknoleged lead I used the expression that ‘mr Henry certainly gave the first impulse to the ball of revolution.’ [Wirt pa. 41.] the expression is indeed general and in all it’s extension would comprehend all the sister-states. but indulgent construction would restrain it, as was really meant, to the subject matter under contemplation, which was Virginia alone; according to the rule of the lawyers, and a fair canon of general criticism, that every expression should be construed secundum subjectam materiem. where the first attack was made, there must have been of course the first act of resistance, and that was of Massachusets. our first overt act of war was mr Henry’s embodying a force of militia from several counties, regularly armed and organised, marching them in military array, and making reprisal on the king’s treasury at the seat of government for the public powder taken away by the his Governor. this was on the last days of April 1775. your formal battle of Lexington was 10. or 12. days before that, which greatly overshadowed in importance, as it preceded in time our little affray, which merely amounted to a levying of arms against the king, and very possibly you had had military affrays before the regular battle of Lexington.
            These explanations will, I hope, assure you, Sir, that so far as either facts or opinions have been truly quoted by me from me, they have never been meant to intercept the just fame of Massachusets, for the promptitude and perseverance of her early resistance. we willingly cede to her the laud of having been (altho’ not exclusively) ‘the cradle of sound principles,’ and if some of us believe she has deflected from them in her course, we retain full confidence in her ultimate return to them.
            I will now proceed to your quotation from mr Galloway’s statements of what passed in Congress on their declaration of independance in which statement there is not one word of truth, and where bearing some resemblance to truth, it is an entire perversion of it. I do not charge this on mr Galloway himself; his desertion having taken place long before these measures, he doubtless recieved his information from some of the loyal friends whom he left behind him. but as yourself as well as others appear embarrassed by inconsistent accounts of the proceedings on that memorable occasion, and as those who have endeavored to restore the truth have themselves committed some errors, I will give you some extracts from a written document on  that subject; for the truth of which I pledge myself to heaven and earth; having, while the question of Independance was under consideration before Congress, taken written notes, in my seat, of what was passing, and reduced them to form on the final conclusion. I have now before me that paper, from which the following are extracts. ‘On Friday the 7th of June 1776. the delegates from Virginia moved, in obedience to instructions from their constituents, that the Congress should declare that these United colonies are, and of right ought to be, free & independant states; that they are absolved from all allegiance to the British crown, & that all political connection between them and the state of Gr. Britain is, & ought to be totally dissolved; that measures should be immediately taken for procuring the assistance of foreign powers, and a Confederation be formed to bind the colonies more closely together. the house being obliged to attend at that time to some other business, the proposition was referred to the next day, when the members were ordered to attend punctually at ten aclock.   Saturday June 8. they proceeded to take it into consideration, and referred it to a committee of the whole, into which they immediately resolved themselves, & passed that day and Monday the 10th in debating on the subject.
            It appearing, in the course of these debates that the colonies of New York, New Jersey, Pensylva, Delaware, Maryland, & South Carolina were not yet matured for falling from the parent stem, but that they were fast advancing to that state, it was thought most prudent to wait awhile for them, and to postpone the final decision to July 1. but, that this might occasion as little delay as possible, a committee was appointed ‘to prepare a Declaration of Independance.’ the committee were J. Adams, Dr Franklin, Roger Sherman, Robert R. Livingston and myself. this was reported to the house on Friday the 28th of June when it was read and ordered to lie on the table. on Monday the 1st of July the house resolved itself into a committee of the whole, and resumed the consideration of the original motion made by the delegates of Virginia, which being again debated thro’ the day, was carried in the affirmative by the votes of N. Hampshire, Connecticut, Massachusets, Rhode-island, N. Jersey, Maryland, Virginia, N. Carolina and Georgia. South Carolina and Pensylvania voted against it. Delaware having but two members, present, they were divided. the delegates for N. York declared they were for it themselves, and were assured their constituents were for it; but that their instructions having been drawn near a twelvemonth before, when reconciliation was still the general object, they were enjoined by them to do nothing which should impede that object. they therefore thought themselves not justifiable in voting on either side, & asked leave to withdraw from the question, which was given them. the Committee rose, and reported their resolution to the house. mr Rutledge of S. Carolina then requested the determination might be put off to the next day, as he believed his colleagues, tho’ they disapproved of the resolution, would then join in it for the sake of unanimity. the ultimate question whether the House would agree to the resolution of the Committee was accordingly postponed to the next day, when it was again moved & South Carolina concurred in voting for it. in the mean time a 3d member had come post from the Delaware counties, and turned the vote of that colony in favor of the resolution. members of a different sentiment attending that morning from Pensylvania also, their vote was changed; so that the whole 12. colonies, who were authorised to vote at all, gave their votes for it, and within a few days [July 9.] the convention of N. York approved of it, and thus supplied the void occasioned by the withdrawing of their delegates from the vote.’ [be careful that to observe that this vacillation and vote was on the original motion of the 7th of June by the Virginia delegates that Congress should declare the colonies independant.] ‘Congress proceeded the same day to consider the Declaration of Independance which had been reported and laid on the table the Friday  preceding, and on Monday referred to a Committee of the whole. the pusillanimous idea that we had friends in England worth keeping terms with, still haunted the minds of many. for this reason those passages which conveyed censures on the people of England were struck out. lest they should give them offence.—the debates having taken up the greater parts of the 2d 3d and 4th days of July, were, in the evening of the last, closed: the Declaration was reported by the Committee, agreed to by the House, and signed by every member present except mr Dickinson.’ so far my notes.
            Governor Mckean, in his letter to McCorkle of July 16. 1817. has thrown some lights on the transactions of that day: but trusting to his memory chiefly at an age when our memories are not to be trusted, he has confounded two questions, and ascribed proceedings to one which belonged to the other. these two questions were 1. the Virginia motion which was voted on that day of June 7. to declare independance, and 2. the  actual Declaration, it’s matter and form. thus he states the question on  the declaration itself as decided on the 1st of July. but it was the Virginia motion which was voted on that day in committee of the whole;  South Carolina, as well as Pensylvania then voting against it. but the ultimate decision in the House on the report of the committee, being by request postponed to the next morning, all the states voted for it, except New-York, whose vote was delayed for the reason before stated.    it was not till the 2d of July that the Declaration itself was taken up; nor till the 4th that it was decided; and it was signed by every member present, except mr Dickinson.
            The subsequent signatures of members who were not then present, and some of them not yet in office, is easily explained, if we observe who they were;: to wit that they were of N. York and Pensylvania. N. York did not sign till the 15th because it was not till the 9th (5. days after the general signature) that their Convention authorised them to do so.    the Convention of Pensylvania, learning that it had been signed by a minority only of their delegates, named a new delegation on the 20th leaving out mr Dickinson who had refused to sign, Willing & Humphreys who had withdrawn, reappointing the 3. members who had signed, Morris who had not been present, & 5 new ones, to wit, Rush, Clymer, Smith, Taylor & Ross: and Morris and the 5 new members were permitted to sign, because it manifested the assent of their full delegation, and the express will of their convention, which might have been doubted on the former signature of a minority only. why the signature of Thornton of New Hampshire was permitted so late as the 4th of November, I cannot now say; but undoubtedly for some particular reason, which we should find to have been good, had it been expressed. these were the only post-signers, and you see, Sir, that there were solid reasons for recieving those of N. York and Pensylvania, and that this circumstance, in no wise affects the faith of this Declaratory charter of our rights, and of the rights of man.
            With a view to correct errors of fact before they become inveterate by repetition, I have stated what I find essentially material in my papers. but with that brevity which the labor of writing constrains me to use.
            On the 4. particular articles of enquiry in your letter, respecting your grandfather, the venerable Samuel Adams, neither memory nor memorandums enable me to give any information. I can say that he was truly a great man, wise in council, fertile in resources; immoveable in his purposes, and had, I think, a greater share than any other member, in advising and directing our measures, in the Northern war especially. as a speaker he could not be compared with his living colleague and namesake, whose deep conceptions, nervous style, and undaunted firmness made him truly our bulwark in debate. but mr Samuel Adams, altho’ not of fluent elocution, was so rigorously logical, so clear in his views, abundant in good sense, and master always of his subject that he commanded the most profound attention whenever he rose in an assembly by which the froth of declamation was heard with the most sovereign contempt. I sincerely rejoice that the record of his worth is to be undertaken by one so much disposed as you will be to hand him down fairly to that posterity for whose liberty and happiness he was so zealous a laborer.
            
              With sentiments of sincere veneration for him his memory, accept yourself this tribute to it with the assurances of my great respect.
            
            Th: Jefferson
          
          
            P.S. Aug. 7 6. 1822 since the date of this letter, to wit this day Aug. 6. 22 I recieve the new publication of the Secret Journals of Congress, wherein it is stated a Resoln of July 19. 1776 that the Declaration passed on the 4th be fairly engrossed on parchment, and when engrossed, be signed by every member, and another of Aug. 2. that being engrossed and compared at the table was signed by the members. that is to say the copy engrossed on parchment (for durability) was signed by the members after being compared at the table with the original one signed on paper as before stated. I add this P.S. to the copy of my letter to mr Wells to prevent confounding the signature of the original with that of the copy engrossed on parchment.
          
        